Intersil Corporation
2008 Equity Compensation Plan
Terms and Conditions

RSU Award
(Effective August 1, 2015)

 

Intersil Corporation (the “Company”) has awarded you restricted stock units
(“RSUs”) pursuant to the Intersil Corporation 2008 Equity Compensation Plan, as
amended and restate from time to time (the “Plan”) entitling you, upon
satisfaction of restrictions set forth in your RSU Award letter and the
following Terms and Conditions (collectively, the “RSU Award Agreement”), to the
number of Shares set forth in your RSU Award letter.  The specific terms of your
RSU Award are controlled by the RSU Award Agreement and the terms of the
Plan.  Capitalized terms which are not defined in this document will have the
meanings specified in the Plan or in your RSU Award letter.

1. Vesting. 

Subject to Section 2, to the extent that there has been no termination of your
employment and your RSU Award has not otherwise been forfeited, your RSU Award
shall vest on the dates set forth below (each, a “Vesting Date”):

[insert vesting schedule]

 

2. Effect of Separation from Service.

a. In General.  If, prior to a Vesting Date, you have a Separation from Service
due to your resignation for any reason other than your Retirement or your
employment is terminated by the Company for any reason, you will immediately
forfeit the unvested portion of your RSU Award on the date of such Separation
from Service.  Notwithstanding the foregoing, if you have a Separation from
Service as a result of your death following your qualification for Retirement
but before your Retirement and all or a portion of your RSU award has not yet
become vested at the time of your death, your estate or beneficiary, as
applicable, will be entitled to receive that portion of your RSU award that
would have become vested during the 18-month period following your death in the
same manner as if you did not have a Separation from Service prior to the date
of vesting of such portion.

b.Separation from Service as a Result of Your Retirement.  If, prior to a
Vesting Date, you have a Separation from Service as a result of your Retirement,
the unvested portion of your RSU Award will continue to vest for a period of
eighteen (18) months from the date of such Separation from Service.  In the
event of your death following Retirement, the unvested portion of your RSU Award
will continue to vest for a period of eighteen (18) months from the date of your
Separation from Service and the vested portion of your RSU Award will be
transferred to your estate or the persons who acquired the right to your RSU
Award by bequest or inheritance, as applicable.  Such portion of your RSU Award
not vested during this eighteen (18) month period  shall be forfeited.



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, if at any time during the eighteen (18) month
Retirement vesting period you render services to a competitor of the Company, as
determined in the sole and absolute discretion of the Committee, you will
immediately forfeit the unvested portion of your RSU Award on the date such
services were initially rendered.  To the extent you render services to a
company that could reasonably be considered a competitor with the Company, you
must provide written notification to the Company.  The Company will make a good
faith determination regarding the forfeiture of your RSU Award.

3. Payment.  On a Vesting Date or as soon as administratively feasible
thereafter, you will receive, in the sole discretion of the Company, either (a)
a number of shares of Common Stock of the Company equal to the number of your
RSUs that became vested on such Vesting Date, (b) a lump sum cash payment equal
to (i) the number of your RSUs that became vested on such Vesting Date, times
(ii) the Fair Market Value of a Share of Common Stock of the Company on such
Vesting Date, or (c) any combination of both (a) and (b).

4. Delay of Certain Payments.  Notwithstanding the foregoing, if you are a
“Specified Employee” as defined in section 409A of the Code, and if any payment
due under this Section would subject you to any penalty tax imposed under
Section 409A of the Code if such payment was made at the time required in
Section 1(d) hereof, then the payment that would cause the imposition of such
penalty tax shall be payable on the first day which is at least six months after
the date of your Separation from Service.

5. Stock Ownership Restrictions. If you receive a distribution of Shares of
Common Stock of the Company pursuant to Section 3, you will not be permitted to
sell your Common Stock (even though vested) if you have not satisfied the Common
Stock ownership requirements established for you by the Company or if the sale
of your Common Stock will cause you to no longer satisfy those requirements.

6. Non-Transferability of Your RSU Award.  You may not sell, transfer, assign or
in any other way convey or encumber the RSUs issued to you under the Plan and
the RSU Award Agreement.

7. Voting Rights.  Your RSU Award does not entitle you to any voting rights with
respect to Common Stock of the Company.  Notwithstanding the foregoing, if you
receive a distribution of Shares of Common Stock of the Company pursuant to
Section 3, you will have, with respect to such Shares, the same rights as
similarly situated shareholders.

8. Right to Receive Dividend Equivalents.  With respect to your unvested RSUs,
you will be eligible to receive a cash payment equal to (a) the amount of any
dividend paid per Share of Common Stock of the Company, times (b) the number of
your RSUs that were unvested at the time of such dividend payment but that
became vested on such Vesting Date.   The cash payment made pursuant to this
Section 8 will be made without interest on the applicable payment date.

9. Nature of the RSU Award.  Your RSU Award does not constitute an award of
Common Stock and no Shares shall be issued or transferred to you, except as
provided in Section 3.

10. Stock Certificates.  If, in the Company’s sole discretion, you receive a
distribution of Common Stock of the Company in accordance with Section 3, then
the Company will issue certificates



--------------------------------------------------------------------------------

 

for such Shares of Common Stock which shall bear any legend that the Company in
its discretion deems proper.

11. Withholding of Taxes.

a. Share Withholding.  If, upon the vesting of any portion of your RSU Award,
you receive a distribution of Common Stock of the Company in accordance with
Section 3, you may request, in writing, the Company to withhold Shares then
issued by the Company from the Shares otherwise to be received by you in order
to satisfy the liability for any amount of tax withholding determined by the
Committee to be required by law.  The number of Shares so withheld shall have an
aggregate Fair Market Value on the Vesting Date sufficient to satisfy the
applicable withholding taxes.

b. Withholding Required.  Notwithstanding anything herein to the contrary, your
satisfaction of any tax-withholding requirements imposed by the Committee shall
be a condition precedent to the Company’s obligation as may otherwise be
provided hereunder to provide Shares to you.

12. Incorporation by Reference.  Your RSU Award shall be subject to the terms,
conditions and limitations set forth herein, those of the Plan and those of your
RSU Award letter, which are incorporated herein by reference.  In the event of
any contradiction, distinction or differences between these Terms and Conditions
and the terms of the Plan, the terms of the Plan will control.

13. Governing Law.  Your RSU Award and these Terms and Conditions shall be
construed in accordance with the laws of the State of Delaware.

14. Miscellaneous.

a. The captions of these Terms and Conditions are not part of the provisions
hereof and shall have no force or effect.  These Terms and Conditions, as they
apply to your RSU Award, may not be amended or modified, except pursuant to a
written agreement between you and the Company, unless such amendments or
modifications are required in order to comply with applicable laws or to
preserve deferral of taxation under Section 409A of the Code.  The invalidity or
unenforceability of any provision of these Terms and Conditions shall not affect
the validity or enforceability of any other provision of these Terms and
Conditions.

b. The Committee may make such rules and regulations and establish such
procedures for the administration of your RSU Award and these Terms and
Conditions as it deems appropriate.  Without limiting the generality of the
foregoing, the Committee may interpret these Terms and Conditions, with such
interpretations to be conclusive and binding on all persons and otherwise
accorded the maximum deference permitted by law.  In the event of any dispute or
disagreement as to the interpretation of these Terms and Conditions or of any
rule, regulation or procedure, or as to any question, right or obligation
arising from or related to these Terms and Conditions, the decision of the
Committee shall be final and binding on all persons.

c. All notices hereunder shall be in writing, and if to the Company or the
Committee, shall be delivered to the Board of Directors of the Company or mailed
to its principal office, addressed to the attention of the Board of Directors;
and if to you, shall be delivered personally, sent by facsimile transmission or
mailed to you at the address appearing in the records of the Company.  Such
addresses may be changed at any time by written notice to the other party given
in accordance with this Section 14(c).



--------------------------------------------------------------------------------

 

d. The failure of you or the Company to insist upon strict compliance with any
provision of these Terms and Conditions or the Plan, or to assert any right that
you or the Company, respectively, may have under these Terms and Conditions or
the Plan, shall not be deemed to be a waiver of such provision or right or any
other provision or right of these Terms and Conditions or the Plan.

e. Nothing in these Terms and Conditions shall confer on you the right to
continue in the service or employment of the Company or interfere in any way
with the right of the Company and its stockholders to terminate your service or
employment at any time.

f. Nothing in these Terms and Conditions, and no action taken pursuant to the
provisions of these Terms and Conditions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between the Company or its
officers or the Committee, on the one hand, and you or any other Person or
entity, on the other.

 

[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------